Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 12/10/2020.
The drawings filed on 12/10/2020 are acceptable.
Claims 1-20 are pending and have been examined.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claim 1 is objected to because of the following informalities:  It appears that “and loop control circuitry” should be “and a loop control circuitry”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being 
anticipated by Chen et al.  (US 20120217941 A1), hereinafter “Chen”.

In re to claim 1, Chen disclose a converter system (i.e. fig. 3, see pr. [0017]), comprising: a switch (i.e. Q1) adapted to be coupled to a switching terminal (i.e. the Phs terminal), the switch configured to generate a switching signal having first and second states at the switching terminal (i.e. the switches Q1 and Q2 are turned on or off at different times, see pr. [0004]); ripple generating circuitry adapted to be coupled to the switching terminal (i.e. the ripple generating circuitry 30 is coupled to the switching terminal, see fig. 3), and configured to: generate a filtered signal (i.e. Vripple) based on the switching signal (i.e. the input signal from the switching signal, see fig. 3); and keep the filtered signal within a particular range (i.e. the filtered signal is with some particular range); and loop control circuitry (i.e. 32), coupled to the ripple generating circuitry (i.e. 30), and configured to control the switch based on the filtered signal (i.e. see pr. 0017]).  
In re to claim 9, Chen disclose a controller (i.e. 10, fig. 3) for a converter system (i.e. fig. 3, see pr. [0017]), comprising: ripple generating circuitry (i.e. 30) adapted to be coupled to a switch of the converter system at a switching terminal (i.e. the Phs terminal), and configured to: generate a filtered signal (i.e. Vripple) based on a switching signal at the switching terminal (i.e., see pr. [0017]); and keep the filtered signal within a particular range (i.e. the filtered signal is with some particular range); and loop control circuitry (i.e. 32), coupled to the ripple generating circuitry (i.e. 30).and adapted to be coupled to the switch (i.e. 30 is coupled to Q1, see fig. 3), and configured to control the switch (i.e. Q1) based on the filtered signal (i.e. inputs from 30 and 32 are supplied to the logic controller which controls the switching of Q1, see fig. 3 and pr. [0017])..  
Allowable Subject Matter
Claims 2-8 and 10-14 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
In re to claim 2, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a ripple signal generator coupled to the adjustable voltage divider, and configured to generate a first-order filtered signal and the second-order filtered signal based on the adjusted switching signal; and resistance control circuitry having an input coupled to the ripple signal generator and an output coupled to the adjustable voltage divider, the resistance control circuitry configured to generate a resistance control signal to adjust the voltage division ratio based on the second-order filtered signal and a reference voltage”.
In re to claim 10, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a ripple signal generator coupled to the adjustable voltage divider, and configured to generate a first-order filtered signal and the second-order filtered signal based on the adjusted switching signal; and resistance control circuitry having an input coupled to the ripple signal generator and an output coupled to the adjustable voltage divider, the resistance control circuitry configured to generate a resistance control signal to adjust the voltage division ratio based on the second-order filtered signal and a reference voltage”.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3-8, claims 3-8 depend on claim 2 and thus are also objected for the same reasons provided above.   
In re to claims 10-14, claims 10-14 depend on claim 9 and thus are also objected for the same reasons provided above.    

Claims 15-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 15, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a ripple signal generator coupled to the adjustable voltage divider, and configured to generate a filtered signal based on the adjusted switching signal; and resistance control circuitry comprising an input coupled to the ripple signal generator and an output coupled to the adjustable voltage divider, the resistance control circuitry configured to generate a resistance control signal to adjust the voltage division ratio based on the filtered signal and a reference voltage”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 16-20, claims 16-20 depend from claim 15, thus are also allowed for the same reasons provided above.     
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839